 In the Matter of THE OSGOOD COMPANY,-COMMERCIAL STEEL CASTINGCOMPANY DIVISIONandUNITED STEELWORKERS OF AMERICA, C. 1. 0.Case No. 8-R-1715.Decided January 18, 1945Mr. Ben T. Wiant,of Marion, Ohio, for the Company.Mr. Henry Johnson,of Columbus, Ohio, for the Steelworkers.Mr. Joseph Padway,ofWashington, D. C., andMr. Frank Voit,ofCincinati, Ohio, for the Molders.Mr. Julius G. Serot,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. 1. 0., herein called the Steelworkers, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof The Osgood Company, Commercial Steel Casting Company Divi-sion,lMarion, Ohio, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Thomas E. Shroyer, Trial Examiner. Said hearing was heldatMarion, Ohio, on December -13, 1944.The Company, the Steel-workers, and International Molders and Foundry Workers Union ofNorth America, Local 386 (A. F. L.), herein called the Molders, ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the close of the hearing, theMolders moved to dismiss the petition.The Trial Examiner referredthe motion to the Board for determination.For the reasons set forthin Section III,infra,the motion is hereby denied.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.1Name as amended at the hearing.60 N. L. R. B., No. 26.1421I THE OSGOOD COMPANY143Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Osgood Company, Commercial Steel Casting Company Divi-sion, is an Ohio corporation, maintaining several "operating divi-sions" including an open-hearth steel foundry at Marion, Ohio.Thisproceeding relates only to the Marion, Ohio, plant. It purchasesannually more than $500,000 worth of raw materials, and its annualsales exceed the sum of $1,000,000.A substantial part of each movesin interstate commerce.-The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with' the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.InternationalMolders and Foundry Workers Union of NorthAmerica, 'Local 386, 'is affiliated with the American Federation ofLabor, and is a labor organization admitting to membership em-ployees of the Company.III.THE-QUESTION CONCERNING REPRESENTATIONOn November 1, 1944, the Steelworkers requested the Company tomeet with it as the representative of the Company's employees, for thepurpose of negotiating a contract.Under date of November 2, 1944,the Company addressed a letter to the Steelworkers advising it thatsince the Molders had theretofore been certified by the NationalLabor Relations Board as representing a majority of its employees, itcould not enter into collective bargaining negotiations with the Steel-workers.The Molders contends that its contract with the Company, executedon August 26, 1941 (after the Board had certified the Molders), waslast renewed on August 26, 1944, for a 1-year period, and thereforebars a present determination of representatives.The contract, inArticle XI thereof, provides as follows :1.This contract shall be in effect from the date it is signeduntil December 31, 1941.2.Either party may terminate this contract by giving writtennotice to the other not less than thirty (30) days prior to an ex- 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDpiration date.In the absence of such notice it shall be auto-matically renewed for periods of one calendar year.3.4.This contract may be amended at any time by agreement ofthe parties.The true expiration date is the crux of this case and the contractitself, supplies the answer.2The only expiration date mentioned,therein is December 31 (1941) .3Moreover, the contract is to be re-newed for periods of 1 "calendar year."The words "calendar year"have onlyone meaning, i. e., from January 1 to December 31.We therefore find no merit in the contention of the Molders, andhold that the request made by the petitioner was timely, and the con-tract is no bar.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Steelworkers represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIt was stipulated by all parties that the appropriate unit shouldconsist of all production and maintenance employees 5 of the Company,The Molders produced several of its officials who testified that it was their beliefthat the contractexpired in August of each year;that when theymade this contractinAugust1941, theywere inexperienced in making labor contracts and desired about6 months within which to decideon such provisions as they might desire to incorporatein a contract;and that it was because of such desire that this agreement provided thatit expireinDecember1941, unless automaticallyrenewed.The record indicates thatthe Companyitself regardsthe December date as theproper expiration date, and thatsuch date was insertedin the contractso that theCompany could maintain some degreeof uniformityin its relationswith variousunions, theCompany havingmade agreementswith otherunions whereinDecember31 was setforth as theexpiration date.9Varioussupplementaryor amendatory agreements were made subsequent to the mak-ing of the original agreementon August 26, 1941, but all of thesesubsequent agreementswere considered by both the Molders and the Companyas no more than changes in,or additionsto, an existing,continuingcontract.Neitherthe Company nor the Moldersever elected to terminate theiragreement.The wording of Article XI, as quotedabove, was not alteredby any of theamendatoryagreementsand its original provisions withrespect toduration and renewal are still ineffect.The FieldExaminerreportedthat the Steeleorkerssubmitted131 authorization cards ;that the namesof 118 persons appearing on the cards were listed on the Company's payroll of November 21, 1944, whichcontains the names of 250 employees in the allegedappropriate unit.The Molders relies upon its contract made on August 26, 1941,to show its interest inthis proceeding.5The stipulation specifically includes patternmakers as among the production andmaintenance employees who are to constitute the appropriate unit. THE OSGOOD COMPANY145but exclude foremen, assistant foremen, janitors," clerical workers whodo no regular production and maintenance work, timekeepers, labora-tory personnel, shipping clerks, inspectors, and all part-time workers.7The unit is apparently the same specified in the contract previouslydiscussed, and we see no reason to depart from the agreement of theparties as to its composition.We find that all production and maintenance employees employedby the Company at its Marion, Ohio, plant, but excluding foremen,assistant foremen, laboratory personnel, inspectors, timekeepers, part-time workers, clerical workers who do no production or maintenancework, janitors, shipping clerks, and all or any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and -additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor R21a-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIREcaED.that, as part-of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Osgood Corn-pany, Commercial Steel Casting Company Division, Marion, Ohio,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the E'ghthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidThe record indicatesthat thejanitors, of whom there are now four,are men whosephysicalcondition does not permit them to engage in production work.There are menwho do the work of janitors in the Company's foundry,but these men are carried in alabor and helper classification by the Company.Apparently,the janitors whom it isstipulated to exclude from the appropriate unit,do nothing more than sweep the.premises.7The part-time workers are high school boys who work during the summer vacationsand, may or mac not,work on Saturdays during the school year. They have not beenrepresented by the Molders.628563-45-vol. 60-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDRules and Regulations, among the employees in the unit found appropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by United Steelworkers of America, C. I. 0., or byInternational Molders and Foundry Wgrkers Union of North America,Local 386 (A. F. L.), for the purposes of collective bargaining, or byneither.